Dear Chief Wascom:
In correspondence of recent date you ask whether LSA-R.S. 33:1961
is applicable to all municipalities, regardless of population. The statute provides:
     This sub-part applies to any paid fire department operated by a municipality which has a population of thirteen thousand or more and also to firemen paid by any parish or fire protection district.
LSA-R.S. 33:1961 applies only to municipalities with a population of thirteen thousand or more and firemen paid by a parish or fire protection district, and thus does not apply to the City of Denham Springs.
Very truly yours,
                        RICHARD P. IEYOUB ATTORNEY GENERAL
                        BY: _______________________________ KERRY L. KILPATRICK ASSISTANT ATTORNEY GENERAL
KLK:ams